Title: James Madison to Jonathan Elliot, 14 February 1827
From: Madison, James
To: Elliot, Jonathan


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montplelleir 
                                
                                Feby. 14. 1827
                            
                        
                        I have just recd. your letter of the 12th. inst and with it a copy of the first Vol: of the Debates
                            &c of the State Conventions which decided on the Constitution of the U. States. The Vol appears a favorable
                            specimin of the manner in which the work is to be exicuted.
                        The proceedings of those Assemblies however defective they may be in some respects & inaccurate in
                            others being highly interesting in a political as well as Historical view, a rescue of them from the increasing difficulty
                            of procuring copies, & the possibility of their disappearance altogether, is among the cares which may reasonably
                            be expected from the existing generation by those which are to follow. The obvious provision in the case is that of
                            multiplying copies in individual hands, and in public depositories: and I wish you may find due encouragement in a task
                            which will provide the means for both these safeguards.
                        I send you a copy as you request of what was published, and is in my possession, of the Debates in the
                            Pennsylvania Convention. These being on one side only, it may be proper to search for the cotemporary publications on the
                            other. I send also the proceedings of the first of the two N. Carolina conventions, If those of
                            the second were ever published no copy of them has come into my hands With friendly respect
                        
                            
                                J—M
                            
                        
                    